EXHIBIT 10(a)

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

WHEREAS, First Security Federal Savings Bank (the “Association”), a wholly-owned
subsidiary of First SecurityFed Financial, Inc. (the “Holding Company”), and
Julian E. Kulas (the “Employee”) have previously entered into an employment
agreement dated June 1, 2000 (the “Prior Agreement”); and

 

WHEREAS, the Board of Directors of the Association (the “Board of Directors”)
now believes it is in the best interests of the Association to amend and restate
the Prior Agreement in order to provide Employee with benefits comparable to
those offered to executives of a similar level at other publicly held and
similarly situated savings and loan holding companies to assure continuity of
management of the Association and to reinforce and encourage the continued
attention and dedication of the Employee to his assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a change in control of the Holding Company or the Association,
although no such change is now contemplated; and

 

WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee to take effect on the Effective Date as stated
in Section 2 hereof;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.             Definitions.

 

(a)           The term “Change in Control” means (1) an event of a nature that
(i) results in a change in control of the Association or the Holding Company
within the meaning of the Home Owners’ Loan Act of 1933 and 12 C.F.R. Part 574
as in effect on the Effective Date hereof; or (ii) would be required to be
reported in response to Item 1 of the current report on Form 8-K, as in effect
on the Effective Date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); (2) any person (as the term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly
of securities of the Association or the Holding Company representing 20% or more
of the Association’s or the Holding Company’s outstanding securities; (3)
individuals who are members of the board of directors of the Association or the
Holding Company on the Effective Date hereof (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Holding Company’s stockholders
was approved by the nominating committee serving under an Incumbent Board, shall
be considered a member of the Incumbent Board; or (4) a plan of reorganization,
merger consolidation, sale of all or substantially all of the assets of the
Association or the Holding Company or a similar transaction in which the
Association or the Holding Company is not the resulting entity.  The term
“change in control “ shall not include an acquisition of securities by an

 

--------------------------------------------------------------------------------


 

employee benefit plan of the Association or the Holding Company or the
acquisition of securities of the Association by the Holding Company. In the
application of 12 C.F.R. Part 574 to a determination of a Change in Control,
determinations to be made by the OTS or its Director under such regulations
shall be made by the Board of Directors.

 

(b)           The term “Date of Termination” means the earlier of (1) the date
upon which the Association gives notice to the Employee of the termination of
his employment with the Association or (2) the date upon which the Employee
ceases to serve as an Employee of the Association.

 

(c)           The term “Effective Date” means January 1, 2003.

 

(d)           The term “Involuntarily Termination” means termination of the
employment of Employee without his express written consent, and shall include a
material diminution of or interference with the Employee’s duties,
responsibilities and benefits as President and Chief Executive Officer of the
Association, including (without limitation) any of the following actions unless
consented to in writing by the Employee: (1) a change in the principal workplace
of the Employee to a location outside of a 30 mile radius from the Association’s
headquarters office as of the Effective Date hereof; (2) a material reduction in
the number or seniority of other Association personnel reporting to the Employee
or a material reduction in the frequency with which, or in the nature of the
matters with respect to which such personnel are to report to the Employee,
other than as part of a Association- or Holding Company-wide reduction in staff;
(3) a material adverse change in the Employee’s salary, bonus opportunity,
perquisites, benefits, contingent benefits or vacation, other than as part of an
overall program applied uniformly and with equitable effect to all members of
the senior management of the Association or the Holding Company; (4) a material
permanent increase in the required hours of work or the workload of the
Employee; and (5) a material demotion of the Employee. The term “Involuntary
Termination” does not include Termination for Cause or termination of employment
due to retirement, death, disability or suspension or temporary or permanent
prohibition from participation in the conduct of the Association’s affairs under
Section 8 of the Federal Deposit Insurance Act (“FDIA”).

 

(e)           The terms “Termination for Cause” and “Terminated for Cause” mean
termination of the employment of the Employee because of the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic, violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board of Directors of the
Association at a meeting of the Board called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee’s counsel, to be heard before the Board), stating that in the
good faith opinion of the Board the Employee has engaged in the conduct
described in the preceding sentence and specifying the particulars thereof in
detail.

 

2.             Term.  The term of this Agreement shall be a period of three
years commencing on the Effective Date, subject to earlier termination as
provided herein.  Beginning on the first

 

2

--------------------------------------------------------------------------------


 

annual anniversary date following the Effective Date, and on each annual
anniversary date thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that (1) the
Association has not given notice to the Employee in writing at least 90 days
prior to such renewal date that the term of this Agreement shall not be extended
further; and (2) prior to such renewal date, the Board of Directors of the
Association has explicitly reviewed and approved the extension. The Association
shall submit this Agreement to the Board of Directors for review and approval of
the extension on an annual basis and promptly notify the Employee of the Board’s
decision regarding such review and approval. Reference herein to the term of
this Agreement shall refer to both such initial term and such extended terms.

 

3.             Employment.  The Employee is employed as the President and Chief
Executive Officer of the Association.  As President and Chief Executive Officer,
Employee shall render such administrative and management services as are
customarily performed by persons situated in similar executive capacities, and
shall have such other powers and duties of an officer of the Association as the
Board of Directors may prescribe from time to time.

 

4.             Compensation.

 

(a)           Salary.  The Association agrees to pay the Employee during the
term of this Agreement the salary established by the Board of Directors, which
shall be at least the Employee’s salary in effect as of the Effective Date.  The
amount of the Employee’s salary shall be reviewed by the Board of Directors,
beginning not later than the first anniversary of the Effective Date. 
Adjustments in salary or other compensation shall not limit or reduce any other
obligation of the Association under this Agreement.  The Employee’s salary in
effect from time to time during the term of this Agreement shall not thereafter
be reduced.

 

(b)           Discretionary Bonuses.  The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the
Association in discretionary bonuses as authorized and declared by the Board of
Directors to its executive employees.  No other compensation provided for in
this Agreement shall be deemed a substitute for the Employee’s right to
participate in such bonuses when and as declared by the Board of Directors.

 

(c)           Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Association, provided that the
Employee accounts for such expenses as required under such policies and
procedures.

 

5.             Benefits.

 

(a)           Participation in Retirement and Employee Benefit Plans.  The
Employee shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life insurance, medical and dental coverage,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof, in which the Association’s executive officers participate.
In addition, the Employee shall be entitled to be considered for benefits under
all of the stock and stock option related plans adopted for the benefit of the
Association’s executive or other employees.

 

3

--------------------------------------------------------------------------------


 

(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans which are or may
become applicable to the Association’s executive officers.

 

6.             Vacations; Leave.  The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Association’s Board
of Directors for executive employees and to voluntary leave of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors of the Association may determine in its discretion.

 

7.             Termination of Employment.

 

(a)           Involuntary Termination.  The Board of Directors may terminate the
Employee’s employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee’s right to
compensation or other benefits under this Agreement. In the event of Involuntary
Termination other than in connection with or within twelve (12) months after a
Change in Control, the Employee shall be entitled to the following:

 

(i)                                     continued salary for the remaining term
of this Agreement, at the rate in effect immediately prior to the Date of
Termination, payable in such manner and at such times as such salary would have
been payable to the Employee under Section 4(a) if the Employee had continued to
be employed by the Association;

 

(ii)                                  the bonus that would have been earned by
the Employee during the remaining term of this Agreement, assuming for this
purpose that the amount of such bonus would equal the actual bonus earned by the
Employee for the fiscal year preceding the year in which the Involuntary
Termination occurs or, if greater, the Employee’s target bonus for the fiscal
year in which the Involuntary Termination occurs, payable in substantially equal
installments at the same time salary payments are made under clause (i) above;

 

(iii)                               continued health benefits, at the level
maintained by the Association for the benefit of its executive officers from
time to time, for the remaining term of the Agreement.   The continued health
benefits under this Agreement shall be in addition to, and not in lieu of, any
COBRA continuation rights the Employee may have under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

(iv)                              full vesting in any stock options, restricted
stock or other similar incentive awards.

 

(b)           Termination for Cause.  In the event of Termination for Cause, the
Association shall pay the Employee his salary through the Date of Termination,
and the Association shall have no further obligation to the Employee under this
Agreement.

 

(c)           Voluntary Termination.  The Employee’s employment may be
voluntarily terminated by the Employee at any time upon 90 days written notice
to the Association or upon

 

4

--------------------------------------------------------------------------------


 

such shorter period as may be agreed upon between the Employee and the Board of
Directors of the Association. In the event of such voluntary termination, the
Association shall be obligated to continue to pay the Employee his salary and
benefits only through the Date of Termination, at the time such payments are
due, and the Association shall have no further obligation to the Employee under
this Agreement.

 

(d)           Change in Control.  In the event of Involuntary Termination in
connection with, or within 12 months after a Change in Control, which occurs at
any time while the Employee is employed under this Agreement, subject to Section
8 of this Agreement, the Association shall (1) pay to the Employee in a lump sum
cash payment within 25 business days after the Date of Termination an amount
equal to 299% of the Employee’s “base amount” within the meaning of Code Section
280G, and (2) provide continued health benefits, at the level maintained by the
Association for the benefit of its executive officers from time to time, for the
remaining term of the Agreement.  Such continued health benefits shall be in
addition to, and not in lieu of, any COBRA continuation rights the Employee may
have under Section 4980B of the Code.

 

(e)           Death; Disability.  In the event of the death of the Employee
while employed under this Agreement and prior to any termination of employment,
the Employee’s estate, or such person as the Employee may have previously
designated in writing, shall be entitled to receive from the Association (1) the
salary of the Employee through the last day of the calendar month in which the
Employee died, and (2) a lump sum cash payment equal to twelve months of salary,
at the rate in effect on the date of the Employee’s death.  If the Employee
becomes disabled as defined in the Association’s then current disability plan or
if the Employee is otherwise unable to serve in his present capacity, the
Employee shall be entitled to receive group and other disability income benefits
of the type then provided by the Association for executive officers.  In the
event of such disability, this Agreement shall not be suspended. However, the
Association shall be obligated to pay the Employee compensation pursuant to
Sections 4(a) and (b) hereof only to the extent the Employee’s salary, in the
absence of such disability, would exceed (on an after tax basis) the disability
income benefits received pursuant to this paragraph. In addition, the
Association shall have the right, upon resolution of its Board, to discontinue
paying cash compensation pursuant to Sections 4(a) and (b) beginning six months
following a determination that Employee qualifies for the foregoing disability
income benefits.

 

(f)            Temporary Suspension or Prohibition.  If the Employee is
suspended and/or temporarily prohibited from participating in the conduct of the
Association’s affairs by a notice served under Section 8(e)(3) or (g)(1) of the
FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Association’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Association may in its discretion (1) pay the Employee all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations which were
suspended.

 

(g)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the
Association’s affairs by an order issued under Section 8(e)(4) or (g)(1) of the
FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Association
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

 

5

--------------------------------------------------------------------------------


 

(h)           Default of the Association.  If the Association is in default (as
defined in Section 3(x)(1) of the FDIA), all obligations under this Agreement
shall terminate as of the date of default, but this provision shall not affect
any vested rights of the contracting parties.

 

(i)            Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Association: (1) by
the Director of the Office of Thrift Supervision (the “Director”) or his or her
designee, at the time the Federal Deposit Insurance Corporation or the
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of the Association under the authority contained in Section 13(c)
of the FDIA; or (2) by the Director or his or her designee, at the time the
Director or his or her designee approves a supervisory merger to resolve
problems related to operation of the Association or when the Association is
determined by the Director to be in an unsafe or unsound condition.  Any rights
of the parties that have already vested, however, shall not be affected by any
such action.

 

(j)            Section 563.39(b).  So long as 12 C.F.R. § 563.39(b)(1995)
remains in effect and applicable to the Association, in the event that any of
the termination provisions of this Agreement conflict with 12 C.F.R. §
563.39(b)(1995), the latter shall prevail.

 

8.             Certain Reduction of Payments by the Association.

 

(a)           Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.

 

(b)           Notwithstanding any other provision of this Agreement, if payments
under this Agreement, together with any other payments received or to be
received by the Employee in connection with a Change in Control would cause any
amount to be nondeductible by the Association or the Holding Company for federal
income tax purposes pursuant to Section 280G of the Code, then benefits under
this Agreement shall be reduced (not less than zero) to the extent necessary so
as to maximize payments to the Employee without causing any amount to become
nondeductible by the Association or Holding Company.  The Employee shall
determine the allocation of such reduction among payments to the Employee.

 

(c)           The Board of Directors, in it sole discretion, may limit the
amount of any payments to be made pursuant to Sections 7(a) and (d) of this
Agreement to an amount that does not exceed three times the Employee’s average
annual compensation, based on the most recent five taxable years, to the extent
that it determines such limitation is necessary or desirable to comply with OTS
regulations or other guidance.

 

9.             No Mitigation.  The Employee shall not be required to mitigate
the amount of any salary or other payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Agreement be reduced by any compensation
earned by the Employee as the result of employment by another employer, by
retirement benefits after the date of termination or otherwise.

 

10.           Attorneys Fees.  In the event the Association exercises its right
of Termination for Cause, but it is determined by a court of competent
jurisdiction or by an arbitrator pursuant to

 

6

--------------------------------------------------------------------------------


 

Section 17 that cause did not exist for such termination, or if in any event it
is determined by any such court or arbitrator that the Association has failed to
make timely payment of any amounts owed to the Employee under this Agreement,
the Employee shall be entitled to reimbursement for all reasonable costs,
including attorneys’ fees, incurred in challenging such termination or
collecting such amounts.  Such reimbursement shall be in addition to all rights
to which the Employee is otherwise entitled under this Agreement.

 

11.           No Assignments.

 

(a)           This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining, the written consent of the other party; provided,
however, that the Association shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Association, by an
assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Association would be required to perform it if no such
succession or assignment had taken place. Failure of the Association to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the Employee
to compensation from the Association in the same amount and on the same terms as
the compensation pursuant to Section 7(d) hereof. For purposes of implementing
the provisions of this Section 11(a), the date on which any such succession
becomes effective shall be deemed the Date of Termination.

 

(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

 

12.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Association at its home
office the attention of the Board of Directors with a copy to the Secretary of
the Association, or, if the Employee, to such home or other address as the
Employee has most recently provided in writing to the Association.

 

13.           Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

 

14.           Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

 

7

--------------------------------------------------------------------------------


 

15.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

16.           Governing Law.  This Agreement shall be governed by the laws of
the United States to the extent applicable and otherwise by the laws of the
State of Illinois.

 

17.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

18.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, including the Prior Agreement, relating to
the subject matter hereof.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

ATTEST:

 

FIRST SECURITY FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

/s/ Terry Gawryk

 

By:

 

/s/ Paul Nadzikewycz

 

Terry Gawryk, Secretary

 

 

Paul Nadzikewycz

 

 

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Julian E. Kulas

 

 

 

 

Julian E. Kulas

 

 

9

--------------------------------------------------------------------------------